 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     EMILIO RAMIREZ-MORALES
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00203 LJO-SKO-1

12                     Plaintiff,                    STIPULATION TO CONTINUE CHANGE
                                                     OF PLEA HEARING; ORDER THEREON
13    vs.
                                                     Date: April 29, 2019
14    EMILIO RAMIREZ-MORALES,                        Time: 8:30 a.m.
                                                     Judge: Honorable Lawrence J. O’Neill
15                     Defendant.

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the change of plea hearing set for Monday, April 1, 2019 at
20   8:30 a.m., before the Honorable Lawrence J. O’Neill, be continued to Monday, April 29, 2019 at
21   8:30 a.m.
22          The parties wish to continue the change of plea hearing, as the parties are still awaiting
23   confirmation from U.S. Probation that the related supervised released matter in this case has been
24   transferred to this district. The parties believe this can be accomplished in short order, but will
25   need additional time to confer with probation and ensure the transfer is complete prior to the
26   change of plea.
27   //
28   //
 1           Based on the foregoing the parties agree that the ends of justice served by continuing the

 2   hearing for change of plea outweigh the best interest of the public and the defendant in a speedy

 3   trial. Therefore the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),

 4   (B)(iv).

 5
 6                                                 Respectfully submitted,

 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   DATED: March 28, 2019                         /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 EMILIO RAMIREZ-MORALES

12
                                                   MCGREGOR SCOTT
13                                                 United States Attorney

14
15   DATED: March 28, 2019                         /s/ Laura Withers
                                                   LAURA WITHERS
16                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
17
18
19                                               ORDER

20           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the change of plea

21   hearing set for Monday, April 1, 2019 at 8:30 a.m., before the Honorable Lawrence J. O’Neill,

22   be continued to Monday, April 29, 2019 at 8:30 a.m. Pursuant to 18 U.S.C. § 3161(h)(7)(A),

23   (B)(iv) and for the reasons set forth above, time is excluded through April 29, 2019.

24
25   IT IS SO ORDERED.

26      Dated:       March 28, 2019                        /s/ Lawrence J. O’Neill _____
27                                                 UNITED STATES CHIEF DISTRICT JUDGE

28


      RAMIREZ-MORALES / Stip to Continue             -2-
      Change of Plea Hearing
